Title: To John Adams from William Cunningham, 5 October 1808
From: Cunningham, William
To: Adams, John



Dear Sir
Fitchburg, Oct. 5th. 1808.

The papers, to which you have obligingly ask’d a more particular reference, were published in the Palladium, with the signature of Chatham. I deem’d their composition in a higher strain than my principles suggested, to be necessary to arrert the public attention—in moments of peculiar excitement, the ruling passion is frequently the only avenue through which sober reflections can be conveyed to the judgment, and that pass is often times best secured by a vaporing Herald; but bold and boisterous as mine was, Delusion kept the ground against him. My design, as I communicated it to the Editors in the envelope of my first number, was to shew that neither Mr Jefferson, nor a convert to his crude opinions, would be proper to preside over this Commercial Nation—and to an enlarged view of Commerce, I intended the illustration of its advantages by examples. Objections to Mr. Jefferson brought after them an obligation to specify the qualifications which a free, opulent and an independent people should regard in the choice of their Chief Magistrate. These qualifications are I conceive eminently combined in Mr. A. I spoke of him on a thorough acquaintance with his political course, and it did not escape me that he was the first writer in this country who publickly arraigned the pretensions of Genet; and that his appointment to the Hague was the well-earn’d, but unsolicited, reward of his extrication of the Executive from the embarrassment and perplexities in which he was involved by that hairbrained and contagious Revolutionist. But in addition to a competent capacity, another an indication should be taken from the temper of the times, in which there may be something either to impede or to facilitate “the march of great talents.” From this consideration, the pretensions of Mr. A. derived, vast accession; it appeared, to me as if Providence, in favour, had caused proof of his patriotism and independence to spring out of his integrity, in a trying situation, for the very purpose of ensuring to his virtues a passage to the Presidency. It was for acting conformably to these impressions that I met the repulse I have before related. The declination of the Editors to print the panegyric was graciously enough expressed in a letter—it was by others that I was reprimanded. In a succeeding number to that which contained the exceptionable matter above (for I sent two numbers at once.) I was so unfortunate as to provoke censure for advancing what is now considered an indefensible tenet in politicks:—in opposition to the opinion of a sprightly author who has lately appeared with the signature of Espriella, I asserted it to be politick in a Nation to associate Manufactures with their Trade, and that it was not too soon to begin, in this country, to link them together. Denied a vehicle for such speculations, I discontinued writing them. Indeed I believe that the presses throughout the country are as much under the controul of a junto, as they are in France under Buonaparte’s licensers.
The frankness Sir, with which you have replied to my letter of the 19. ult. encourages me to seek an elucidation of an event, the causes of which I have never seen publickly unfolded, and which Col. Pickering has nearly pronounced inexplicable—I mean his Dissmission. In his last printed letter, he says, you never told him what it was for. I was in Philadelphia soon after that transaction, where I heard, it accounted for in the following manner:—That Mr. Liston, expressing to the Secretary his apprehensions of another mission to France, was quieted by the Secretary’s assurances that another would not be made: That when another mission was soon after concluded on, his aversions to any farther negociation with France were so untameable, and so indecorously expressed as to render him an unfit medium for the communications between the two Governments, and unsuitable to remain in a minesterial station. As this explanation furnished adequate reason for his dismission, I was easy with it, but it cannot give me the satisfaction of your own exposition.
I have taken the freedom to enclose a news-paper, which contains, on its first page, some observations, written by me, on the manufacture of Cider, which may possibly amuse.
With veneration and esteem, / I am, Dear Sir, / Your most obliged Friend & Servant,

Wm. Cunningham, Jun.